DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on January 20, 2021 has been entered in the above-identified application. Claims 1 and 2 are amended. Claims 1-12 are pending and are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard (US 2002/0110693 A1).  
 	Richard discloses a glazing unit (equivalent to the aeronautical glazing unit of the claimed invention) comprising a transparent laminate of three layers of dissimilar synthetic plastic materials and a method for manufacturing the same.  Each layer comprises either a thermoplastic or thermoset synthetic plastic material.  The three transparent layers include a clear layer of an acrylic (equivalent to the modified acrylic layer of the claimed invention), polymethyl methacrylate (PMMA) material (equivalent to the PMMA layer of the claimed invention), an interlayer of a (equivalent to the polycarbonate layer of the claimed invention).  This construction provides a lightweight, durable, and transparent glazing unit capable of being utilized as a window in a vehicle or aircraft (clearly indicating the glazing unit can be used in aeronautical applications and meeting the limitations of claims 9 and 12). The acrylic layer preferably comprises polymethyl methacrylate (PMMA). The outer acrylic and polycarbonate layers are coated on all surfaces with an abrasion-resistant coating.  Either or both of the outer layers of the glazing unit are further coated with a weather-resistant coating, where the weather-resistant coating comprises a surface-hardening hydrophilic coating covered by a hydrophobic coating.  The hydrophilic coating comprises stacked layers of zirconia and silicone dioxide, while the hydrophobic coating comprises a perfluoroalkylsilane layer (equivalent to the priming treatment of claim 6). The acrylic layer is initially stretched to increase its physical properties (indicating that the acrylic layer is modified given that the stretched acrylic is prepared from modified acrylic sheets, using a processing technique in which the sheet is heated and then mechanically stretched so as to increase its area approximately three or four times with a resultant decrease in its thickness). The interlayer is then positioned on an inner surface of either the acrylic layer or the polycarbonate layer.  The inner surface of the remaining layer is then pressed against the exposed surface of the interlayer.  The entire assembly is then placed into a hydraulic press and compressed together and the entire assembly may be preheated by radiant heat and formed over a mating mold when the glazing unit is to be shaped having a surface other than a flat surface (meeting the limitations of claim 8).  The assembly is stretched as it is formed, a process which results in superior strength and flexibility.  After compression, the preformed piece, still positioned onto the mold if shaped, is then placed in an autoclave and subjected to an annealing cycle under pressurized steam (autoclaving).  After the autoclave procedure is complete and the temperature of the preformed piece has normalized, the glazing unit is then trimmed to the proper peripheral geometry (indicating that the at least one sheet of modified acrylic is overhanging relative to the sheets of the glazing unit formed of another material and meeting the limitations of claim 7).  The abrasion-resistant coating and (equivalent to the thermoplastic polyurethane (TPU) of the claimed invention) and is next to the polycarbonate layer 16. Each of the synthetic plastic layers in the glazing unit 10 may further be ultra-violet (UV) stabilized with a UV inhibitors in order to prevent color degradation over time. Polymethyl methacrylate (PMMA) is preferably utilized as the material for the acrylic layer 12. The disclosed multi-layer plastic glazing unit may possess a variety of shapes and configurations. (See Abstract and paragraphs 0001-00029). With regards to the limitations of density, flexural modulus, unnotched Charpy impact strength, light transmission, haze, thermal expansion coefficient, and chemical resistance (resistance to microcrazing), the Examiner takes the position that the acrylic material taught by Richard inherently possesses these property limitations given that the structure and chemical composition of the acrylic material as taught by Richard and that of the claimed invention are identical. Furthermore, with regards to the limitation that the PMMA is cast (in claim 3), Applicants are reminded that the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

	4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US 2002/0110693 A1) in view of Gerard (US 20110183135 A1).  
 Richard, as discussed above, fails to teach that the modified acrylic is an acrylic polymer with nanostructured and/or supplemented with microfillers or nanofillers that limit crack propagation.
However, Gerard discloses nanostructured acrylic polymer materials having both very good optical properties and good mechanical and surface properties.  The acrylic resin composition contains a PMMA matrix (component 1) dispersed in which is an acrylic block copolymer (component 2). The nanostructured acrylic polymer materials have both very good optical properties and good mechanical and surface properties and meet the increased need for a polymer material that has both very good optical properties (light transmission, lack of haze), mechanical properties (impact strength) and surface properties (scratch and abrasion resistance) while retaining these properties (especially optical properties) over a wide range of operating temperatures (See Abstract and paragraphs 0001 and 0008).  
Accordingly, it would have been obvious to one having ordinary skill in the art to use a nanostructured acrylic layer in the multilayer structure taught by Richard given that Gerard specifically teaches that such a nanostructured acrylic polymer material meets the increased need for a polymer material that has both very good optical properties (light transmission, lack of haze), mechanical properties (impact strength) and surface properties (scratch and abrasion resistance) while retaining these properties (especially optical properties) over a wide range of operating temperatures.  

	5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US 2002/0110693 A1) in view of Fisher et al. (US 20120094084 A1).  
 Richard, as discussed above, fails to teach that the at least one sheet of glass is chemically strengthened.

	Accordingly, it would have been obvious to one having ordinary skill in the art to use a chemically-strengthened glass sheet in the glazing taught by Richard given that Fisher et al. specifically teach that their chemically-strengthened glass has a low weight, high impact resistance, and sound-damping properties.

Response to Arguments
6.	Applicant's arguments filed on January 20, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1, 3-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Richard (US 2002/0110693 A1), the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Richard (US 2002/0110693 A1) in view of Gerard (US 20110183135 A1), and the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Richard (US 2002/0110693 A1) in view of Fisher et al. (US 20120094084 A1) and argue that Richard does not disclose, teach or suggest “[a]n aeronautical glazing unit comprising at least one sheet of modified acrylic, wherein the at least one sheet of modified acrylic is combined with at least one other sheet of modified acrylic, and/or at least one sheet of cast poly(methyl methacrylate), and/or at least one sheet of another transparent . 
However, as pointed out above, the acrylic material taught by Richard inherently possesses these property limitations given that the structure and chemical composition of the acrylic material as taught by Richard and that of the claimed invention are identical. Furthermore, once a product appearing to be substantially identical is found and a 35 USC 102 and/or 35 USC 103 rejection has been made, the burden shifts to the applicant to show an unobvious difference. 
 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787